Name: 87/465/EEC: Commission Decision of 12 August 1987 amending Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  cooperation policy;  means of agricultural production
 Date Published: 1987-09-03

 Avis juridique important|31987D046587/465/EEC: Commission Decision of 12 August 1987 amending Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries Official Journal L 252 , 03/09/1987 P. 0026 - 0027 Finnish special edition: Chapter 3 Volume 24 P. 0108 Swedish special edition: Chapter 3 Volume 24 P. 0108 *****COMMISSION DECISION of 12 August 1987 amending Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries (87/465/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Commission Directive 87/120/EEC (2), Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (3), as last amended by Commission Directive 87/120/EEC, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (4), as last amended by Commission Directive 87/120/EEC, Having regard to Seventh Council Decision 85/356/EEC of 27 June 1985 on the equivalence of seed produced in third countries (5), as last amended by Commission Decision 87/346/EEC (6), and in particular Article 4 thereof, Whereas, in Decision 85/356/EEC, the Council determined that seed of certain species produced in certain third countries is equivalent to corresponding seed produced in the Community; Whereas for certain species that determination includes Czechoslovakia, Israel, Argentina and South Africa; Whereas an examination of the rules of the abovementioned countries and of the manner in which they are applied has shown that the conditions governing seed of - fodder radish, soya bean and sunflower harvested and controlled in Czechoslovakia, - sorghum, Sudan grass and the hybrids resulting from the crossing of sorghum and Sudan grass harvested and controlled in Israel, Argentina and South Africa, and - fodder radish and soya bean for purposes other than oil production harvested and controlled in Argentina afford the same assurances, as regards the seed's characteristics, identity, examination, marking and control as do the conditions applicable to such seed harvested and controlled within the Community; Whereas the existing equivalence for Czechoslovakia, Israel, Argentina and South Africa should therefore be extended accordingly; Whereas the conditions laid down in the Organization for Economic Cooperation and Development scheme for the varietal certification of sugar beet seed and fodder beet seed moving in international trade no longer include a minimum germination requirement for basic seed; whereas it is therefore necessary to apply the Community conditions to beet seed covered by Decision 85/356/EEC, as regards the minimum germination requirement for basic seed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material in Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 85/356/EEC is hereby amended as follows: 1. In column 3 of the section of the table in Part I (2) relating to Czechoslovakia - the words 'Raphanus sativus' are inserted after the words 'Trifolium pratense', - the words 'Glycine max' and and 'Helianthus annuus' are inserted after the words 'Brassica napus ssp. oleifera'. 2. In columns 3 and 6 of the section of the table in Part I (2) (2) relating to Israel, the words 'Sorghum bicolor (d) Sorghum sudanense (d) Sorghum bicolor Ã  Sorghum sudanense (d)' are inserted after the words 'Hordeum vulgare'. 3. In columns 3 and 6 of the section of the table in Part I (2) relating to Argentina - the words 'Sorghum bicolor (d) Sorghum sudanense (d) Sorghum bicolor Ã  Sorghum sudanense (d)' are inserted before the words 'Zea mays', - the footnote and the references to it are deleted. 4. In columns 3 and 6 of the section of the table in Part I (2) relating to South Africa the words 'Sorghum bicolor (d) Sorghum sudanense (d) Sorghum bicolor Ã  Sorghum sudanense (d)' are inserted before the words 'Zea mays'. 5. In Part II (1.1), second indent, the words 'Sorghum spp. and' are inserted after the words 'seed of'. 6. In Part II (1.1), third indent, the words 'Sorghum spp. and' are inserted after the words 'other than'. 7. In Part II (1.3) - the following indent is inserted before the first indent: '- Directive 66/400/EEC, Annex I (B), as regards the minimum germination requirement for basic seed of beet,' - the words ',other than those relating to the minimum germination requirement for basic seed', are inserted after the word 'conditions'. 8. In Part II (1.4.1), sixth indent, the words 'Sorghum spp. or' are inserted after the words 'hybrids of'. 9. In Part II (3) (c) the words 'in the case of Zea mays' are inserted in the first sentence before the words 'the seed'. 10. In Part II (3) the following text is added: '(d) Field inspections shall satisfy the conditions of the Community rules laid down in Annex I to Directive 66/402/EEC. The seed shall satisfy the conditions of the Community rules in respect of varietal identity and varietal purity laid down in the first sentence and, where appropriate, the second sentence of Annex II to Directive 66/402/EEC.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 August 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 49, 18. 2. 1987, p. 39. (3) OJ No 125, 11. 7. 1966, p. 2309/66. (4) OJ No L 169, 10. 7. 1969, p. 3. (5) OJ No L 195, 26. 7. 1985, p. 20. (6) OJ No L 189, 9. 7. 1987, p. 33.